Case: 13-12715     Date Filed: 04/09/2014   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-12715
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 3:12-cr-00004-DHB-WLB-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                              versus

TERRYON J. NORRIS,

                                                          Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                  (April 9, 2014)


Before HULL, WILSON and FAY, Circuit Judges.

PER CURIAM:

      Thomas A. Peterson IV, appointed counsel for Terryon J. Norris in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
              Case: 13-12715     Date Filed: 04/09/2014   Page: 2 of 2


1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Norris=s conviction and sentence

are AFFIRMED.




                                          2